Citation Nr: 0834932	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-34 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of stress fractures of the right ankle, bilateral 
tibial plateau, and pelvis, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 2003 to December 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In the May 2006 rating decision, the RO also denied the 
veteran's claim for service connection for asthma.  A 
statement of the case on the issue was provided to the 
veteran in September 2006, and the accompanying cover letter 
informed her of the requirement that she submit a substantive 
appeal within the applicable time period.  In her November 
2006 substantive appeal, the veteran specifically limited her 
appeal to the issues listed on the title page.  The Board 
notes that a May 2007 supplemental statement of the case 
again addressed the issue of entitlement to service 
connection for asthma.  However, neither the veteran nor her 
representative has indicated a desire to appeal the issue or 
claimed that a timely substantive appeal had been submitted 
on the issue.  The Board will limit its consideration 
accordingly.

In a May 2007 rating decision, an increased rating of 10 
percent was granted for 
stress fractures of the right ankle, bilateral tibial 
plateau, and pelvis, effective February 28, 2006, the date of 
receipt of the veteran's claim for an increased rating.  This 
action did not satisfy the veteran's appeal.

The veteran was scheduled to appear at a videoconference 
hearing in July 2008.  Although  the veteran was provided 
notice of the date and time of the hearing, she failed to 
appear for it.  Neither the veteran nor her representative 
has requested that the hearing be rescheduled.  Accordingly, 
the hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.702(d) (2007).




REMAND

The veteran contends that she is entitled to increased 
disability ratings for the residuals of stress fractures of 
her right ankle, bilateral tibial plateau, and pelvis.  She 
also contends that separate evaluations should be assigned 
for the different parts of her body which are affected.  In 
addition, the veteran's representative contends that a new VA 
examination is warranted because the most recent VA 
examinations are inadequate for rating purposes.

The Board agrees that the disabilities involving the 
veteran's right ankle, bilateral tibial plateau, and pelvis 
should be assigned separate evaluations since each disability 
involves separate and distinct symptomatology.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board also agrees that the report of the January 2007 VA 
joints examination is inadequate for adjudication purposes.  
Although the examiner noted the veteran's complaint of severe 
pain, which she rated as a constant 10 on a 10-point scale, 
the examiner did not address whether there was any objective 
evidence of pain.  In addition, the results of range of 
motion testing of the veteran's hips and right ankle are 
unclear.  Finally, with respect to the veteran's knees, the 
examiner failed to address specifically the extent of 
functional impairment on repeated use and the extent of 
functional impairment due to pain, incoordination and excess 
fatigability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the Board finds that a new VA examination is 
necessary to determine the level of severity of the veteran's 
service-connected disabilities.

The veteran also contends that service connection is 
warranted for migraine headaches because they are related to 
service.  Specifically, she maintains that she experienced 
headaches during active duty and has continued to experience 
them since her release from active duty.

In January 2007, the veteran was afforded a VA examination to 
determine the nature and etiology of any currently present 
headache disability.  The examiner stated that he had 
reviewed the claims file and that there was no indication of 
any in-service headache problem.  He also stated that the 
veteran's description of her headaches did not fit a migraine 
syndrome and that there was no evidence that her headaches 
were impairing or disabling during active duty.  However, an 
August 2003 service treatment record reflects that the 
veteran complained of migraine headaches.  Since it appears 
that the examiner based his opinion, at least in part, on the 
erroneous conclusion that the veteran did not experience 
headaches during active duty, the Board finds that the 
January 2007 medical opinion is inadequate and that a new 
opinion concerning the nature and etiology of any currently 
present headache disorder should be obtained.

Finally, the Board notes that the most recent VA treatment 
records associated with the claims file are dated in March 
2007 and that the veteran has not been provided with all 
required notice in accordance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  While this case is in remand status, 
the RO or the Appeals Management Center (AMC) should obtain 
any outstanding VA treatment records and provide the veteran 
with the required notice.

Accordingly, the case is REMANDED to the RO or the AMC for 
the following actions:

1. The RO or the AMC should provide the 
veteran and her representative the notice 
required under Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
post-service treatment or evaluation of 
the veteran's headaches and any 
outstanding medical records pertaining to 
treatment or evaluation of the veteran's 
service-connected disabilities during the 
period of these claims.  In any event, it 
should associate with the claims folder a 
copy of any pertinent VA outpatient 
records for the period since March 2007.

3.  After the above development is 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present headache disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  Based upon the 
review of the claims folder review and the 
examination results, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the veteran's headache disorder, if 
present, is etiologically related to her 
active service.  The rationale for the 
opinion must also be provided.  

4.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment 
resulting from the service-connected 
disabilities of her right ankle, bilateral 
tibial plateau, and pelvis.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.

In reporting the results of range of 
motion testing, the examiner specifically 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of each of 
the service-connected disabilities on the 
veteran's ability to work.

The complete rationale for all opinions 
expressed should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should assign 
separate rating for the residuals of 
stress fractures of the right ankle, each 
tibial plateau, and the pelvis.  It should 
also readjudicate the veteran's claim 
service connection for a headache disorder 
based.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the veteran 
and her representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

